Case 7:19-cr-02337 Document 240 Filed on 11/19/20 in TXSD Page 1 of 7

(naga
UNITED STATES DISTRICT COURT AUG 20 2020
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION David J. Bradlley, Clerit]

UNITED STATES OF AMERICA §
§

V. § Criminal No. M-19-2337-S1
a §
OSCAR SERAFIN IBARRA §
GERARDO RUIZ §
GEOVANNY GARCIA-QUEVEDO §
JUAN CARLOS RODRIGUEZ — §
§

also known as “Camilay”
ALEJANDRO ENRIQUE GEORGE-BOZA §
JOSE JOEL QUEVEDO-BOUZAMAYOR §

OILEVY BLANCO-PRIETO

DAVID GONZALEZ

EDGAR FUENTES-FUENTES

LAZARO CRUZ

LAUREANO JAVIER ROLDAN-

QUEVEDO

ULISES MARINO

YETMIS MARTINEZ-PUJOL

JESUS M MESA

YOANY OCHOA-LABACENA —
- , also known as “Pitity”

JORGE MENDEZ CHAVEZ

JERMAN LOERA

Lr SI Lf LF) LI) LF LP LI? Lo SI SL> SLs SL LO

SEALED SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
Count One
From on or about October 13, 2019, until on or about October 30, 2019, in the Southern

District of Texas and within the jurisdiction of the Court, defendants,

 

OSCAR SERAFIN IBARRA
and
GERARDO RUIZ

did knowingly and intentionally conspire and agree together and with other persons both known

 
 

Case 7:19-cr-02337 Document 240 Filed on 11/19/20 in TXSD Page 2 of 7

and unknown to the Grand Jury, to willfully and unlawfully seize, confine, inveigle, decoy, kidnap,

abduct, and carry away and hold for ransom, reward or otherwise J.L. and D.G. and, in committing

or in furtherance of the commission of the offense, did willfully transport J-L. and D.G. in foreign

commerce from the State of Texas to the United Mexican States.

Overt Acts

In furtherance of this conspiracy and to effect and accomplish the objects of it, one or more

of the defendants or conspirators, both indicted and unindicted, committed, among others, the

following overt acts in the Southern District of Texas:

1.

 

On or about October 13, 2019, . ~ -)) under threats
of killing their families did direct J.L. and D.G. to travel on October 14, 2019 to a location
in Edinburg, Texas.

On or about October 14, 2019, OSCAR SERAFIN IBARRA (IBARRA), GERARDO
RUIZ (RUIZ), and MORENO met with J.L. and D.G. at a ranch in Edinburg, Texas.

On or about October 14, 2019, IBARRA and RUIZ tied up D.G. and J.L. in order to
unlawfully seize and confine D.G. and J.L. and in doing so did instruct D.G. and J.L. either
directly or indirectly that they were not free to leave.

On or about October 14, 2019, IBARRA, RUIZ, and MORENO did instruct D.G. and

J.L. that they had to travel from the United States of America to the United Mexican States.

On or about October 15 , 2019, MORENO rode in a vehicle with D.G. and J.L. that crossed

the Donna, Texas Port of Entry traveling southbound leaving the United States of America
and entering the United Mexican States.

On or about October 15, 2019, IBARRA and RUIZ escorted the vehicle transporting
MORENO, D.G., and J.L. that crossed the Donna, Texas Port of Entry traveling

southbound leaving the United States of America and entering the United Mexican States.
 

 

Case 7:19-cr-02337 Document 240 Filed on 11/19/20 in TXSD Page 3 of 7

7. On or about October 15, 2019, RUIZ called a co-conspirator to advise that D.G. and J.L.
were then in the United Mexican States.

8. From on or about October 15, 2019, to on or about October 30, 2019, co-conspirators in
the United Mexican States did continue to unlawfully seize and confine D.G. and J.L.
against their will for ransom, reward or otherwise.

9. From on or about October 15, 2019 to on or about October 30, 2019, co-conspirators in the
United Mexican States directed D.G. and J.L. to make international phone calls to
individuals who could send payment to co-conspirators in exchange for the release of D.G.
and J.L.

In violation of Title 18, United States Code, Section 1201(c).
Count Two
From on or about October 13, 2019, and October 30, 2019, in the Southern District of

Texas and within the jurisdiction of the Court, defendants,

 

OSCAR SERAFIN IBARRA
and.
GERARDO RUIZ
did willfully and unlawfully seize, confine, inveigle, kidnap, abduct, and carry away and hold D.G.
for ransom, reward, or otherwise, and, in committing or in furtherance.of the commission of the
offense, did willfully transport D.G. in foreign commerce from the State of Texas to the United
Mexican States.
In violation of Title 18, United States Code, Sections 1201(a)(1) and 2.
Count Three

From on or about October 13, 2019, and October 30, 2019, in the Southern District of

Texas and within the jurisdiction of the Court, defendants,
 

 

 

Case 7:19-cr-02337 Document 240 Filed on 11/19/20 in TXSD Page 4 of 7

OSCAR SERAFIN IBARRA
and
GERARDO RUIZ
did willfully and unlawfully seize, confine, inveigle, kidnap, abduct, carry away, and hold J.L. for
ransom, reward, or otherwise, and, in committing or in furtherance of the commission of the
offense, did willfully transport J.L. in foreign commerce from the State of Texas to the United
Mexican States.
In violation of Title 18, United States Code, Sections 1201(a)(1) and 2.
Count Four

From on or about May 3, 2019, through on or about May 20, 2020, in the Southern District

of Texas and within the jurisdiction of the Court, defendants,

a

 

GEOVANNY GARCIA-QUEVEDO
JUAN CARLOS RODRIGUEZ
. also known as “Camilay”
ALEJANDRO ENRIQUE GEORGE-BOZA
JOSE JOEL QUEVEDO-BOUZAMAYOR
OILEVY BLANCO-PRIETO
DAVID GONZALEZ
EDGAR FUENTES-FUENTES
LAZARO CRUZ
LAUREANO JAVIER ROLDAN-QUEVEDO
ULISES MARINO ,
YETMIS MARTINEZ-PUJOL
JESUS M MESA
YOANY OCHOA-LABACENA
, also known as “Pitity”
JORGE MENDEZ CHAVEZ
AND
JERMAN LOERA

did knowingly and intentionally conspire and agree together and with other persons known and

unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
 

 

Case 7:19-cr-02337 Document 240 Filed on 11/19/20 in TXSD Page 5 of 7

controlled substance involved was 5 kilograms or more of a mixture or substance containing a
detectable amount of cocaine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

NOTICE OF FORFEITURE
21 U.S.C. 853(a); 28 U.S.C. 2461(c)

Pursuant to Title 21, United States Code, Section 853(a) and Title 28, United States Code,

Section 2461(c), the United States gives notice to defendants,

 

GEOVANNY GARCIA-QUEVEDO
JUAN CARLOS RODRIGUEZ
also known as “Camilay”
ALEJANDRO ENRIQUE GEORGE-BOZA
JOSE JOEL QUEVEDO-BOUZAMAYOR

 

OILEVY BLANCO-PRIETO
DAVID GONZALEZ
EDGAR FUENTES-FUENTES
LAZARO CRUZ
LAUREANO JAVIER ROLDAN-QUEVEDO
ULISES MARINO
YETMIS MARTINEZ-PUJOL
JESUS M MESA
YOANY OCHOA-LABACENA

also known as “Pitity” _
JORGE MENDEZ CHAVEZ
AND
JERMAN LOERA

that in the event of conviction for an offense charged in Counts 4 of the Sealed Superseding
Indictment, the United States intends to seek forfeiture of: (1) all property constituting, or derived
from, any proceeds obtained, directly or indirectly, as the result of such violation; and (2) all
property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of, such violation.

The property subject to forfeiture includes, but is not limited to, the following real and personal

property:
 

 

Case 7:19-cr-02337 Document 240 Filed on 11/19/20 in TXSD_ Page 6 of 7

A 2014 Mercedes Benz vehicle bearing VIN WD3PF1CC8E5858216;
A 2013 Dodge Ram truck bearing VIN 3C6URS5GL6DG530096;
A 2006 Freightliner tractor bearing VIN 1FUJBBCKX6PW86726;
A 2006 Freightliner tractor bearing VIN 1[FUJBBCK56LW98497;
A 2009 Freightliner tractor bearing VIN 1FUJGLCKO9LAE0127;
A 2013 Freightliner tractor bearing VIN 3AKJGLBG9IDSBY9358;
A 2004 Great Dane trailer bearing VIN 1GRAA06234B702355;
A 2007 Great Dane trailer bearing VIN 1GRAA06237B700240;
A 2010 Utility trailer bearing VIN LUYVS253XAU886211;
A Utility trailer bearing VIN 1UYVS253 8YM911102;
A Utility trailer bearing VIN 1UYVS253X7M945007;
A 2010 Utility trailer bearing VIN 1XP5DB9X05D843264; and
Lot 270, Evergreen Valley Estates, Phase IJ, as shown by the map or plat thereof recorded in
Volume 47, Page 85-97, in the map records of Hidalgo County, Texas also known as 22111
Uresti St., Edinburg, Texas 78542
| Money Judgment

Defendant is notified that upon conviction, a monetary judgment may be imposed equal to the total

value of the property subject to forfeiture.

Defendant is notified that in the event that property subject to forfeiture, as a result of any act or
omission of defendant,
(A) cannot be located upon the exercise of due diligence;

(B) has been transferred or sold to, or deposited with, a third party;
 

Case 7:19-cr-02337 Document 240 Filed on 11/19/20 in TXSD Page 7 of 7

(C) has been placed beyond the jurisdiction of the court;

(D) has been substantially diminished in value; or

(E) has been commingled with other property that cannot be divided without difficulty, it
is the intent of the United States to seek forfeiture of any other property of the defendant up to the
total value of such property pursuant to Title 21, United States Code, Section 853(p), incorporated

by reference in Title 28, United States Code, Section 2461(c).

 

 

 

 

 

A TRUE BILL
———_—~
wf
WRIA HAO 2.
FOREPERSON |. °

RYAN K. PATRICK
UNITED STATES ATTORNEY

  

 

ASSISTANT UNISEL

 
 
